Citation Nr: 1614286	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

The Veteran testified before the undersigned in a hearing at the RO in October 2014; a transcript of that hearing is of record.  

The Board previously considered this issue in January 2015, at which time it remanded for additional development in the form of a VA examination.

The June 2009 rating decision denied service connection for a herniated disc.  It also granted service connection for a lumbar spine strain, assigning it a rating of 10 percent.  In her July 2009 notice of disagreement, the Veteran only appealed the denial of service connection for a herniated disc (recharacterized in this decision to more broadly encompass IVDS).  Nevertheless, in the October 2014 appellate brief, the Veteran's representative characterized the issue on appeal as an increased rating for a lumbar spine disability.  The Board notes that the issue on appeal is limited to service connection and not the evaluation of the lumbar strain, as this was the only issue identified in the notice of disagreement.  See 38 C.F.R. § 20.201 (2014).  

Notwithstanding, the Board previously found that the issue of an increased rating for the Veteran's lumbar spine disability was raised by the record in the October 2014 appellate brief.  See January 2015 Board decision.  Accordingly, it referred the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As the issue has still not been adjudicated, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's degenerative arthritis of the lumbar spine with IVDS is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbar spine with IVDS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran initially claimed service connection for a herniated disc.  As stated in the introduction, this issue has been recharacterized to more broadly encompass IVDS.  In its January 2015 decision, the Board remanded for a new VA examination of the Veteran's spine.  The examiner was asked to provide an opinion as to whether the Veteran had any spine disability, other than the already service-connected lumbar strain, and, if so, whether it was related to service.

Pursuant to the Board remand, the Veteran underwent a VA examination of his back in March 2015.  The examiner noted an in-service 2007 diagnosis of degenerative arthritis of the spine.  He also noted that the Veteran has IVDS.  In his opinion, the examiner explained that the Veteran's reported back and radicular symptoms (see October 2014 Board hearing transcript) were inconsistent with the service-connected lumbar strain.  Rather, they were manifestations of the degenerative arthritis of the spine documented in service.  The examiner further noted that her arthritis symptomatology has been consistent since separation.

Subsequent to the March 2015 VA examination, the RO issued an April 2015 supplemental statement of the case, wherein it indicated that entitlement to service connection for IVDS was granted.  Nevertheless, there is no indication that this decision was actually implemented in a rating decision.  Rather, a subsequent September 2015 rating decision fails to show service connection for IVDS.

As the evidence shows that the Veteran has symptoms attributable to a spine disability other than the service-connected lumbar strain and that this other spine disability, diagnosed as degenerative arthritis of the lumbar spine with IVDS, is related to his military service, the Board incorporates the relevant findings of the April 2015 supplemental statement of the case and expressly grants service connection for degenerative arthritis of the lumbar spine with IVDS.


ORDER

Service connection for degenerative arthritis of the lumbar spine with IVDS is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


